THOMAS DECLARATION


  EXHIBIT 3
                            TECHNOLOGY LICENSE AGREEMENT



      This Technology License Agreement ("Agreement") is made 20th day of February, 2015
between SOLVAY USA INC., a Delaware corporation, acting on behalf of itself and its Affiliates
and having offices at 8 Cedar Brook Drive, Cranbury, NJ 08512 ("Licensee") and PPT
RESEARCH, INC., a Pennsylvania corporation acting on behalf of itself and its Affiliates and
having offices at 515 Business Park Lane, Allentown, PA 18109 ("Licensor") (Licensee and
Licensor are separately "a Party" and together "the Parties").

      Whereas, Licensor is the owner of technology relating to the Licensor's aqueous slurry
product(s), including the manufacture thereof.

        Whereas, Licensor wishes to grant and Licensee wishes to obtain (i) an exclusive license
under the Technology (as defined below) to make, use or sell Product (as defined below) in the
recited markets within the Exclusive Territories (as defined below). Licensor is willing to grant
this license to Licensee pursuant to the terms and conditions of this Agreement.

        Whereas, Licensee agrees to abide by the technical choice by Licensor of Padarsh
Pharmaceuticals Ltd. as the primary manufacturer of the water-based system known as "LVS"
in its concentrated form as well as the "gel-particle" paste, used as a major component in the
Product, wherein a signed and delivered manufacturing agreement between Licensee and
Padarsh Pharmaceuticals Ltd. shall be a condition precedent to this Agreement with a date cap
of April 30th , 2015.

       Now, therefore, in consideration of the foregoing premises and of the mutual
agreements and covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto agree as follows:

1.     Definitions.

"Affiliates" shall mean any corporation or other business entity controlling, controlled by or under
common control with, Licensor or Licensee, as the case may be, and for this purpose "control"
of any entity shall mean the direct or indirect beneficial ownership of more than fifty percent
(50%) of the voting interest in such entity, or such other relationship as, in fact, constitutes
actual control thereof.

"Effective Date" shall mean the execution date of the manufacturing agreement between
Licensee and Padarsh Pharmaceuticals Ltd. relating to the water-based system known as
"LVS" in its concentrated form_as well as the "gel-particle" paste.

"Exclusive Territories" shall mean the territories of China and South Korea for the license
periods provided for in Article 14 below, and subject to any other terms and conditions provided
for in this Agreement.
"Scope of Use" shall mean the direct application of the Products and Technology (as hereinafter
defined) to silicon ingot slicing and wafer production for the Solar, Semiconductor and optical
wire-saw slicing industry.

"Know-How" shall mean the proprietary technological information owned or developed by
Licensor, or otherwise proprietary information in which Licensor has a right or interest, (including
but not limited to trade secrets) that relates to Licensor's aqueous slurry products, including
operating instructions, processes, procedures, use and process knowledge for the Scope of
Use, all technology, know-how, applications and use methods and processes related to the
Products and formulations as it or they may relate to Scope of Use.

"Net Sales" shall mean the amount billed, invoiced, or received (whichever occurs first) for
sales, leases, or other transfers of Product, less:

           i.   Amounts repaid or credited by reason of rejection or return.

          ii.   Taxes levied on and/or other governmental charges made as to production, sale
                transportation, delivery, or use and paid by or on behalf of Licensee including but
                not limited to VAT.

         111.   Duties and charges for customs clearance.

"Patents" shall mean all patents, patent applications, PCT applications whether issued, filed or
in written form directly relating to Licensor's aqueous slurry Product(s), as set forth in Exhibit A
attached hereto, only to the extent that they directly relate to the Scope of Use.

"Patent Rights" shall mean all rights arising from the Patents to the extent that they directly
relate to the Scope of Use.

"Product" shall mean aqueous or semi-aqueous slurry suspensions, suspension carriers,
lubricants, coolants, vehicles, media and compositions, and formulations that are based on the
Know-How, Technology, Patents plus any necessary and affiliated ancillary products required
for use with primary suspension compositions; namely the LVS series of water based
suspension carriers/ lubricants/coolants as they directly relate to the Scope of Use.

"Reporting Period" shall mean each quarter (3 months) of the calendar year period during the
term of this Agreement, with the first such period for a given year beginning on January 1 and
ending on March 31 of such year and the second such period for such year beginning on April 1
and ending on June 30 of such year, and the third such period for such year beginning on July 1
and ending on September 30, and the forth such period for such year beginning on October 1
and ending on December 31; except the first Reporting Period shall begin on the Effective Date
and end on the earlier of March 31 or June 30 of the same year.
"Technology" shall mean the Patents, Patent Rights, technology developed, compositions,
formulations, designs and Know-How of Licensor as they directly relate to the Scope of Use.
Technology also shall include all process, methods, Q.C. equipment, processes, use know-how,
training information, further technology and product development, whether made by Licensor or
not, and technical applications information, disseminated process, operations or wire saw
knowledge, process issue resolutions involving use or applications of Licensor's technology and
Products, or Product composition alterations for the Scope of Use.

"Technology Package" means a collection of Licensor's information regarding the Products,
knowledge, process, use, safety, methods, testing, Q.C. and any other technical disclosure from
Licensor necessary for Licensee to properly dilute Product concentrate provided to Licensee,
handle and store such Product, including but not limited to Know-How, Patents and Patent
Rights, Patent applications and other related product composition, handling, dilution, use, safety
and final "ready-to-use" product information that is available to Licensor as directly related to the
Scope of Use. Licensor agrees to provide to Licensee all necessary information available to
Licensor to manufacture and dilute the "LVS" and "SCA-2A" Products from supplied raw
materials for the Scope of Use in the Exclusive Territories in accordance with the terms of this
Agreement.

2.     License Grant.

(a) Licensor hereby grants to Licensee, and its Affiliates, an exclusive license under the
Technology to manufacture, have manufactured, use, sell or distribute the Products in
accordance with the Scope of Use within the Exclusive Territories (collectively, the "License").
Any Affiliate of Licensee shall be bound by all terms and conditions of this Agreement and the
exercise of any such rights or the performance of such obligations by an Affiliate of Licensee
shall not relieve Licensee of its obligations under this Agreement. The right to manufacture
Products of Licensor's Technology does not include the right to manufacture any of the Raw
Materials comprising said Products. Further, on terms no worse than under the agreement
between Licensor and Padarsh Pharmaceuticals Ltd. ("Padarsh") related to the Raw Materials,
Licensee agrees to abide by the technical choice by Licensor of Padarsh as the primary
manufacturer of the water-based system known as "LVS" in its concentrated form as well as the
"gel-particle" paste used as a major component in said LVS product concentrate ("Raw
Materials"), which comprises the LVS-FA Product.

b) Subject to the terms provided for herein, Licensee shall have the right to disclose confidential
information to a selected and approved secondary manufacturer of said "gel-particle" paste or
LVS Product concentrate. Any selected and approved secondary manufacturer shall be
required to execute any and all documents reasonably required by Licensor to protect Licensor's
confidential information. The selected secondary manufacturer shall be subject to and agree to
be bound by all conditions of confidentially provided for in this Agreement and in the current
Reciprocal Confidentiality Agreement between Licensor and Licensee, a copy of which is
attached hereto as Exhibit C and incorporated herein by reference. The selected secondary

                                                                                     Cf✓,Y rjujrs
manufacturer shall only be approved for use if (i) the volumes requested by Licensee exceed
Padarsh's capacity or (ii) there arise issues with Padarsh's performance which remain
unresolved after 30 days written notice, including any material failure in product quality (as
established between PPT and Padarsh) problems with timely supply, lack of adherence to a
negotiated price structure for a long-term supply contract, or any issues in product consistency.
Licensor shall have the right to independently verify any quality control issues or deficiencies of
the Product concentrate and gel particle paste claimed by Licensee. Any selection of such
secondary supplier by Licensee will be discussed with Licensor and Licensor will have the right
to refuse and withhold approval, within forty-five (45) days of receipt of Product made by
secondary supplier, only if Licensor can demonstrate that the selected new supplier is unable to
meet the quality, consistency and performance criteria in Exhibit B as attached hereto.

(c) Right to Sublicense:

Full Sublicense: Licensee shall not have the right to grant a sublicense under Section 2(a)
without first obtaining the express written consent of Licensor on each occasion, which consent
shall not be unreasonably withheld, conditioned or delayed .. By way of example and not
limitation, Licensor may condition its consent on Licensee satisfying the following requirements
and such conditions shall not be deemed unreasonable: (i) Licensee shall submit written
requests to Licensor which shall disclose all reasonably pertinent information relating to
prospective sub- licensee including, location, contact information and all relevant personnel
contacts,. (ii) The prospective sub-licensee shall be required to complete and execute a non-
disclosure/confidentiality agreement with Licensee and/or with Licensor that is at least as
restrictive as that which exists between the Parties, a copy of which is attached hereto as
Exhibit C. (iii) The Sublicense Agreement shall be in writing, it shall be consistent with and
subordinate to this Agreement and it shall convey no rights which are greater than the rights
contained herein. (iv)Licensor shall have the right to approve any proposed Agreement between
Licensee and prospective Sub-Licensee.

Grant of Limited Sublicense: To the extent that a "limited sub-license" is necessary for a
distributor to use and sell the Product and for customers to use the Product in the Exclusive
Territories, and provided that customer and distributor are not provided with any confidential,
Technology, Know-How or other proprietary information of Licensor, then Licensee may grant
such limited sub-license without obtaining Licensor's prior written consent.

In addition to the right to receive royalties, Licensor shall be entitled to 30% of any fees or
similar payments charged by Licensee and paid by Sub-licensee in connection with the Sub-
license Agreement. No grant of consent by Licensor to any request to grant a sublicense shall
relieve Licensee of its obligations hereunder and this Agreement shall remain binding upon the
Licensee.

Licensee's failure to obtain Licensor's express written consent prior to the grant of any
sublicense (excluding any "Limited Sublicense") shall constitute an event of default and a
material breach of this Agreement.

(d) The License granted in Section 2(a) shall remain in full force and effect during the Term and
Renewal Terms (the "License Period").

(e) For the benefit and protection of Licensor's Patent(s), Licensee, in exercising its License
with respect to the Scope of Use of the Products in the Exclusive Territories, shall not disclose
or reference the identity of Licensor or its connection with the Products (including any reference
to the Patents or Patent Rights) when advertising or marketing the Products unless such
disclosure is required by law or agreed to by Licensor. Licensee may market and sell the LVS
Product under the name of "Supersol AR100" and will inform Licensor of any designations
utilized by Licensee for other Products sold under this Agreement. The Parties agree to
negotiate a marketing agreement wherein Licensor shall have the designation of being an
"authorized agent" of Licensee with respect to protection from customer liability and litigation.
Licensee names for Licensor Products may be registered, copyrighted or trademarked by
Licensee provided that Licensor is informed of the same in writing. Licensee's registration,
copyright, or trademark shall not grant Licensee any additional rights to the underlying Products,
Technology or Know-How which shall remain the sole and exclusive property of Licensor.



3.     Technology Transfer.

(a) Within thirty (30) days after the execution of this Agreement, Licensor shall make the
Technology Package available to Licensee.

(b) Within thirty (30) days of receipt of the Technology Package by Licensee, representatives of
Licensee and Licensor shall meet at an agreed upon location for up to three (3) working days to
review the Technology Package and discuss implementation of the Technology Package by
Licensee, as well as other related topics.

(c) Licensor shall train and advise Licensee with respect to proper manufacture, storage and
handling of final Product formulation by demonstrating appropriate and necessary
manufacturing methods to create final Product; methods and processes of raw materials
handling, plant and equipment operation, product testing and related environmental, health and
safety procedures to a reasonable number of Licensee's personnel at the appropriate Licensor
designated facilities or Licensee's designated facilities, whichever is mutually agreed upon by
the Parties.

(d) After completion of the training referred to in Section 3(c) above, Licensor shall make its
appropriate personnel available to consult with Licensee at Licensee's designated site
(preferably where Licensee has the "LVS" Product manufactured and in-use) regarding
License's implementation of the Technology Package.

(e) Both Parties acknowledge that such consultation by Licensor shall be subject to a fee
arrangement separate from the license or royalty fees paid hereunder, as follows:

(e)(i) Should Licensee request a consultation from Licensor's employees within the first 6
months following the Effective Date, Licensee shall be responsible to approve and pay all of
Licensor's for reasonable expenses in connection with the request including without limitation,
any and all airfare, lodging, meals, communication, and incidental costs related thereto No
additional consultation fee will be due. If Licensor provides up-front payment for pre-approved
travel expenses, Licensee shall reimburse Licensor for said payments within 30 ( thirty) days of
submission of an expense report with supporting receipts; said receipts being required for any
expense exceeding $25.

(e)(ii) For any consultation required by Licensee and performed by an external consultant
trained and/or under consulting arrangement with Licensor, Licensee will pay, as full payment of
such services to Licensor a consulting fee of $300USD /day including travel time in addition to
the reasonable travel expenses in accordance with Section 3(e)(i).

(e)(iii) For any consultation done by Licensor's employees after the first 6 months of the last
date of execution of the Agreement, the Licensee will pay to Licensor a consulting fee of
$300USD /day including travel time in addition to the travel expenses in accordance with
Section 3(e)(i).

(f) Licensor shall promptly disclose to Licensee any improvements or modifications to the
Technology and/or Products, which disclosure shall not exceed thirty (30) days from the date
Licensor confirms and proves in and internally demonstrates such improvement or modification.

4.     Acknowledgment of Licensor's Ownership and Cooperation.

Licensee acknowledges and agrees that Licensor is and shall remain the sole and exclusive
owner of the Technology, Technology Package, Products, and Know-how described in this
Agreement.

The Parties covenant and agree to cooperate with one another at all times, to keep the other
reasonably informed, and to exercise good faith and fair dealing in carrying out their duties and
obligations under the terms of this Agreement. To this end, Licensee agrees to provide Licensor
with updated marketing reports at the end of each Reporting Period that will include general
information about the penetration of the Products, Technology and the issues faced by
customers in connection with their use of the Products and/or Technology. Such report may
include, for example, the number of companies that have approved the Product(s); the number
of customers that have running business or issues with the Products from Licensee or Sub-
Licensee approved pursuant to Article 2(c).



5.     Registration Infringement and Indemnification.
(a) If either Party learns of any claim or act of any third party that constitutes or may constitute
or result in an infringement, misappropriation, or misuse of the Product(s), Technology, or any
other violation of any rights provided for in this Agreement ("Infringement") that Party shall
promptly notify the other in writing of same. Licensor shall have the first option to institute and
prosecute any action or suits against any violation at its sole cost and expense. If Licensor
advises Licensee that it does not intend to exercise this option, Licensee shall have an
affirmative duty to take action to prevent or resolve any Infringement or threatened Infringement
at its sole cost and expense to the extent possible ... The Parties shall cooperate with one
another in the prosecution of any such claim and render all reasonable assistance to the other
party including providing testimony, witnesses, information and documents in its custody or
control and joining in as a party to the extent reasonably necessary. Licensor shall keep
Licensee reasonably informed of the progress of the case and shall prosecute it using such
means and methods at it deems reasonable and necessary, however, in no case shall Licensee
settle any claims without first obtaining Licensor's consent, which shall not be unreasonably
withheld. The net recovery from any award or settlement (i.e. total amount less reasonable
costs, fees, and expenses) shall be divided 75% to the litigating party and 25% to the non-
litigating party. In no event shall either Party be liable to the other for any Infringement unless
such Infringement is the direct result of some negligent or intentional act of a Party.

(b) Licensor's Duty to Indemnify: Licensor shall indemnify defend and hold Licensee, its
officers, directors, employees, and agents harmless from and against any losses or damages
incurred to the extent that they are the result of: (i) any material failure of Licensor to perform the
duties and obligations provided for herein, (ii) any material breach of a representation or
warranty of Licensor, or (iii) any material inaccuracy in the technical data, literature or training
materials provided to Licensee.

(c) Licensee's Duty to Indemnify: As described in Licensor's Warranty/Disclaimer materials
which are attached hereto and incorporated herein as Exhibit D, Licensor expressly disclaims all
warranties, express or implied with respect to the Product including without limitation, its use,
testing, storage, disposal, handling and the like. Licensor has disclosed to Licensee, inter alia,
that the use and storage of the Product in contact with Silicon particles may result in the
production of H2 gas which may be flammable or explosive under certain conditions. By
executing this Agreement Licensee acknowledges that it has made its own independent
investigation and is satisfied with the Product and its application in the Scope of Use. Licensee
assumes all risks of loss or damage in connection with the use of the Product by any third party
within the Exclusive Territories and shall be responsible for providing the appropriate warranty
disclaimers, safety precautions, training and instructions to all customers, distributors, sub-
licensees or end-users. Licensee further agrees that it shall indemnify save, defend and hold
Licensor, its officers, directors, employees, and agents harmless from and against any claims,
losses or damages including property damage, personal injury or death to the extent that they
arise out of or relate to the use of the Product by Licensee or any Sub-licensee, or Licensee's
customers or any Sub-licensee's customers.
(f) During the term of this Agreement, Licensor shall be responsible for and use commercially
reasonable efforts to maintain the registration of the Patents in effect, and to obtain issuance of
all Patents currently pending; save but those in China. Such decision to seek and obtain
patents in China shall be made between Licensee and Licensor. Until such decision is mutually
made, Licensor shall continue to maintain registration of existing patents relevant to the
Technology, Products, and Scope of Use within the Exclusive Territories, and obtain issuance of
patents from any such filed applications currently existing at the time of execution of this
Agreement. In the event that Licensor decides not to maintain or seek to obtain issuance of
any relevant Patent, Licensor shall provide Licensee with notice of its intention not to pursue the
Patent at which point Licensee may offer to purchase the Patents, patent application or
Technology from Licensor at a price to be mutually agreed upon by the Parties., If no such price
can be agreed upon, Licensee may take such actions reasonably necessary to maintain or
obtain issuance of such Patents within the Exclusive Territories and subtract any direct costs
incurred from future Royalty payments to Licensor. Licensor shall cooperate with Licensee in
taking these actions, but all Patents and Technology shall remain the exclusive and sole
property of Licensor.

6.     Confidentiality.

(a) Except with respect to any Affiliate or approved Secondary Manufacturer, Licensee shall (i)
hold the Know-How and Technology in confidence using the same care and caution Licensee
affords its own confidential information, but no less than a reasonable degree of care including
that described and detailed in the Reciprocal Confidentiality Agreement between the Parties and
Section - 6 herein, (ii) not use or allow the Know-How and Technology to be used except within
the scope of this License, and (iii) restrict disclosure of the Know-How and Technology to only
those employees, staff, approved contractors and any approved "full Sub-Licensees "of
Licensee that have a direct need to know for the purpose of using such Know-How and/or
Technology within the scope of this License and only to the extent directly needed. (iv) Licensee
shall also ensure that any third party not directly bound by this Agreement and the reciprocal
confidentiality agreement attached hereto, shall be required to execute a separate confidentiality
agreement that is at least as restrictive as that which exists between the Parties, prior to
disclosing any confidential information, Know-How or Technology. Licensee shall not otherwise
disclose any information of Licensor that is not generally known or available to the public at
large, without the expressed written permission of Licensor. Licensee shall institute reasonable
policies and procedures consistent with this Section - 6 and the Reciprocal Confidentiality
Agreement between the Parties to prevent the disclosure of Licensor's confidential information,
shall have a duty to pursue damages on behalf of Licensor and indemnify Licensor for any
losses caused by Licensee's disclosure of Licensor's confidential information.

(b) The obligations of Section 6(a) above shall not apply to information which (i) is
demonstrated to have been in the Licensee's possession prior to receipt thereof from Licensor,
(ii) is established to be in the public domain otheiwise than as a consequence of a breach of an
obligation not to disclose the information, (iii) is independently developed by an employee of
Licensee without reference to Licensor's Know-How or confidential information prior to the
consummation of this agreement, which does not fall under the terms of the Reciprocal
Confidentiality Agreement between the Parties between the parties, or (iv) is required to be
disclosed by operation of law, provided Licensor receives timely notice from Licensee of any
action to have such Know-How disclosed and Licensor has a reasonable opportunity to object to
such disclosure. Licensee shall enforce all restrictions on the Technology and proprietary
information against all known and potential breaches by persons who are provided with such
information by Licensee and Licensee shall have a duty to pursue damages on behalf of
Licensor in the event of such a breach. Additionally, Licensor shall enforce all restrictions on the
Technology and proprietary information against all known and potential breaches by persons
who are provided with such information by Licensor and Licensor shall have a duty to pursue
damages on behalf of Licensee in the event of such a breach and indemnify Licensee from any
losses caused by Licensor's disclosure of Licensor's confidential information to those
unauthorized entities who are not bound by this agreement or confidentiality at least as
restrictive as this agreement and the Reciprocal Confidentiality Agreement between the Parties.



7.       Notice.

All notices, claims, certificates, requests, demands and other communications hereunder will be
in writing and will be deemed to have been duly given if personally delivered or on the date of
receipt or refusal indicated on the return receipt if delivered or mailed (registered or certified
mail, postage prepaid, return receipt requested) as follows:

      (a) If to the Licensee:


Solvay USA Inc.
8 Cedar Brook Drive
Cranbury, NJ 08512
Attn: Legal Department
cc: Eric Aubay




(b)      If to the Licensor:

PPT Research, Inc.
515 Business Park Lane
Allentown, PA 18109
Attn: Dr. Chip Ward - President/ CEO

With a copy to:
Santanasto Law Office
210 E. Broad Street,
Bethlehem, PA 18018

or to such other address as the person to whom notice is to be given may have previously
furnished to the other in writing in the manner set forth above.

8.     Compensation.

(a) Licensee shall pay to Licensor on the Effective Date a one-time royalty fee advance of one
hundred thousand dollars ($100,000.00 USO). The royalty fee advance shall be credited
against future royalties accrued as provided under Section 8(c) below on Net Sales, if any,
during the year in which such royalty payment is made.

(b) Licensee shall pay to Licensor a licensing and technology transfer fee of two hundred
sixteen thousand dollars ($216,000.00 USO), payable of installments of thirty six thousand
dollars ($36,000.00 USO) per month over a six (6) month period measured from the Effective
Date.

(c) Licensee shall pay to Licensor a running royalty, payable to Licensor within 30 days of the
end of each Reporting Period, calculated at a rate of seven percent (7%) based on Net Sales of
Product sold by Licensee (as defined in Section 1 of this Agreement) during the License Period
in the Exclusive Territories. All Royalties shall be paid in United States dollars.

9.     Reporting.

(a) Licensee shall, within no more than 20 days after the end of each Reporting Period, submit
to Licensor a royalty report setting forth for such Reporting Period the following information:

       (i)    the quantity and the amount of each named product billed, invoiced, or received
(whichever occurs first), for any sale, lease, or other transfer of Product sold or otherwise
transferred by Licensee, and

       (ii)   calculation of the amount of royalties due under Section 8.

(b) Licensee shall, concurrent with each report under Section 9(a) above, pay to Licensor
royalties at the rate specified in Section 8 above for the Product included in the report. A notice
of payment and payment to Licensor shall be made no later than 10 days following the "on-time"
submitted royalty report by Licensee pursuant to Section 9(a). Said notice and payment shall be
sent to the address specified for the Licensor in Section 7 above.

(c) Licensee agrees to maintain, for seven (7) years following the end of the calendar year to
which they pertain, complete and accurate records regarding the information specified in
Sections 8 and 9 above in sufficient detail to allow the royalties payable hereunder by Licensee
to be determined, to permit its books and records to be examined from time to time to the extent
necessary to verify the reports provided under this Section 9 are complete and accurate, such
examination to be made at the expense of Licensor during normal business hours by an auditor
appointed by Licensor who shall be reasonably acceptable to Licensee.

(d) If any examination under this Section 9(c) reveals that any royalty payment to Licensor was
less than the royalty due under the provisions of Section 8 above, then Licensee shall, within
thirty (30) days after receipt of written notice thereof, pay to Licensor any undisputed amounts
that constitute the difference between the amount paid and the amount due plus the expenses
incurred by Licensor for the audit that identified the shortfall.



10.    Events of Default.

(a) Except as otherwise provided in this Agreement, if any of the following events ("Events of
Default") should occur at any time during the term of this Agreement, the non-defaulting party
may, upon written notice to the other party as required herein, terminate this Agreement and the
License granted herein:

        (a)(i) Insolvency. An event of default shall be deemed to have occurred, without notice
from the other party, if a party is liquidated or dissolved, becomes insolvent, suffers the
appointment of a receiver or trustee, makes a general assignment for the benefit of creditors or
institutes or has instituted against it any proceedings under any law relating to bankruptcy or
insolvency or the reorganization or relief of debtors;

        (a)(ii) Material Breach. An event of default shall have occurred if either party shall fail to
perform in any material respect, or shall be in material breach of any of its obligations
hereunder. To the extent that the breach is of a nature that it could reasonably be cured given
time, the non-breaching Party shall give the breaching party written notice and 45 days within
which to cure the default. The failure of the non-breaching party to cure the default and provide
reasonable evidence of the same within this period shall be treated as an event of default.

(b) In the event that Licensor is liquidated or dissolved, becomes insolvent, suffers the
appointment of a receiver or trustee, makes a general assignment for the benefit of creditors or
institutes or has instituted against it any proceedings under any law relating to bankruptcy or
insolvency or the reorganization or relief of debtors, Licensor shall notify Licensee in writing
within thirty (30) days of such an event, and Licensee shall have an option for a period of sixty
(60) days from the date the notice is received by Licensee to elect to purchase all or
substantially all of the Patents (including Patent Rights) of Licensor directly related to The Scope
of Use and Exclusive Territories; at a price to be established by a Business valuation expert
mutually agreed upon by the Parties.
11.    Dispute Resolution and Applicable Law.

(a) Any controversy, claim or dispute arising out of or relating to this Agreement or the breach
thereof shall, if possible, be settled by friendly negotiation. If settlement cannot be obtained
through such friendly negotiation, such controversy, claim or dispute, may be submitted to
arbitration as provided in Section 11 (b) below for resolution.

(b) All disputes arising in connection with this Agreement and which cannot be settled amicably
shall be settled by arbitration in accordance with the Rules of Arbitration of the International
Chamber of Commerce (ICC). The arbitral tribunal shall be composed of a single arbitrator to
be appointed in accordance with said ICC Rules. The place of arbitration shall be Pennsylvania,
the arbitration shall be conducted in the English language and all documents not in English
language submitted by any Party shall be accompanied by an accurate English language
translation thereof. The arbitral tribunal shall apply the state laws of the Pennsylvania and the
federal laws of the United States of America. The arbitral tribunal shall not have the power to
alter, modify, amend, add to or subtract from any term or provision of this Agreement. The
Parties expressly waive any right of appeal to the courts of any award, which shall be final and
binding on the Parties. Judgment upon the award of the arbitrators may be entered in any court
of competent jurisdiction in the Commonwealth of Pennsylvania.

(c) Regardless of the places of agreement, the places of performance, or otherwise, this
Agreement and all amendments, modifications, alterations or supplements thereto shall be
construed under, governed by and the legal relationships determined in accordance with the
laws of the Commonwealth of Pennsylvania.

12.   Successors and Assigns.

Licensor shall have the right to Assign this Agreement in its sole discretion only in the limited
circumstance where Licensor has received a bona fide third party offer to buy all or substantially
all of the assets of Licensor, or the assets directly related to the Products, Technology, Know-
How and Patent Rights and Licensee declines to exercise the purchase option available under
15(f) of this Agreement. Except for the limited circumstance provided for above, this Agreement
shall not otherwise be assigned by either party without the prior written consent of the other
party.

Notwithstanding the foregoing right of Licensee to assign this agreement to an Affiliate, Affiliate
shall have no further right of assignment, except with the written consent of Licensor, which may
be granted at Licensor's sole discretion.



13.    Representations and Warranties.

(a) Licensor represents and warrants that Licensor has the authority to enter into this
Agreement, has the right to disclose the Know-How and Technology and has the right to grant
the License hereunder.

(b) Licensee represents and warrants that Licensee has the authority and the right to enter into
this Agreement.

14.     Term and Termination.

(a) This Agreement shall commence on the Effective Date and except as otherwise provided for
herein, it shall terminate four (4) years from the Effective Date (the "Term"). This Agreement
shall thereafter automatically renew for successive one (1) year terms (a "Renewal Term" or,
collectively, "Renewal Terms") unless terminated by either party at the end of the Term or any
Renewal Term upon the delivery of 180 (one-hundred, eighty) days prior written notice
("Termination Term") within or before the end of the existing term or term renewal period. All the
obligations of the Parties under this Agreement shall remain the same during the Termination
Term. Notwithstanding any of the foregoing, the Term of Licensee's exclusive license for the
territory of South Korea shall commence on the Effective Date, but shall be for a trial term of
eighteen (18) months ("Trial Term"). If at the expiration of the Trial Term, Licensee has met the
Minimum Performance requirements for the territory provided below in 14(b)(ii), then Licensor
shall renew this License for the remainder of the Term and any Renewal Terms.

(b) Minimum Performance Requirement: During the Term and any Renewal Term, Licensee
shall exercise good faith and commercially reasonable efforts to market and sell the Products in
the Exclusive Territories. At a minimum, in order to maintain its Exclusive License in the
Territories, Licensee shall meet the following requirements:

        i. China: Licensee must have secured six (6) "committed customers" within two (2) years
from the Effective Date. For the purposes of this Agreement, a "Committed Customer" means
that a customer has validated that the Products can be used for industrial production solar wafer
cutting applications at their facilities

       ii. South Korea: Licensee must have one (1) Committed Customer in the Territory prior to
the expiration of the Trial Term.

In the event that Licensee fails to meet these minimum requirements, Licensor shall have the
option, but not the obligation to terminate the Agreement.

(c) Termination: This Agreement may be terminated by Licensor, at its sole discretion and upon
written Notice to Licensee for any of the following reasons: (i) if Licensor receives a bona fide
offer from an unaffiliated third party to buy all or substantially all of the assets of Licensor, or all
or substantially all of the assets related to the Products, Technology, Know-How and Patent
Rights, and Licensee declines to exercise the purchase option provided for in 15(f) below; or (ii)
if Licensee shall fail to make timely payment to the Licensor of any undisputed amount agreed
to be paid by Licensee hereunder, or (iii) Licensee fails to satisfy the Minimum Performance
Requirements of Section 14(b) above; or (iv) in the case of any event of default by Licensee that
is not timely cured or curable. In the event of default by Licensee under Sections 14(c)(ii) and
14(c)(iii), and as described in Article 10 of this Agreement Licensee shall transfer to Licensor,
without cost, fee, charge or consideration, all customer information, contacts, locations, Product
use information test status information, and all other customer information for all customers ever
contacted by Licensee or its Distributors or other authorized agents, using the Product, testing
the Product, customers where presentations about the Product have been made by Licensee,
as well as any information concerning customers contacted who have rejected the Products. No
expiration or termination of this Agreement shall relieve either party of any obligation accrued
prior to the date of expiration or termination or relieve a party in default from liability for damages
for breach of this Agreement. Waiver by any party of a single default or breach or a succession
of defaults or breaches shall not deprive such party of any right to terminate this Agreement
arising by reason of any subsequent default or breach.

(d) All rights and obligations created hereunder shall expire upon termination of this
.Agreement, except that the Definitions, Sections 5(b-c), all confidentiality requirements of
Section 6, and Sections 9(c), & 11 shall survive expiration or earlier termination of this
Agreement. In no event shall termination of this Agreement release Licensee from the
obligation to pay any amounts that became due on or before the date of such termination. For
Sections 5(b-c), enforcement of said Sections shall continue for 6 months following termination
of this Agreement as described in Section - 14.

(e) In case of a termination of this Agreement by Licensee, or an election by Licensee not to
renew. Licensee shall continue to faithfully and properly service its' existing customers for the
full 180 day period prior to termination. In such event, both Parties agree, covenant and
promise that during and after said 180 day period, neither they, nor their agents,
manufacturer's Representatives, sales personnel, technical support personnel, marketing or any
other related staff engaged in any direct or indirect action of marketing, servicing, supporting
and maintaining any customer relationship, Product delivery or Product/ Technical support
needs of said customer or potential customer, as the case may be, shall engage in any activity
that disparages or creates a negative impression of any sort within said customer or potential
customer concerning the other Party or the Products being used, tested, qualified, acquired,
purchased or otherwise evaluated by the customer or potential customer. Such covenant and
promise by each Party shall include the integrity of the other Party, any material information
about the position, condition, size, capabilities, or any of the other Party's general business
information. In the event of a Termination of this Agreement by Licensee or should Licensee
elect not to renew this Agreement, except for termination by Licensee under Section 10 above,
Licensee shall provide to Licensor at no cost, charge or other consideration on or before 60
days prior to the termination of this Agreement or Licensees' election not to renew the full list of
customers that are using the product or that have approved the product, or have tested the
product, or have had the Product presented to them, or have rejected the Product following
initial presentations, testing, or other evaluations of any kind, or have been contacted about the
Product, including all the relevant contact information of the customer representative, employee,
                                                                                      C///,1
                                                                                           r/2-oj1s~
engineer, or other such individuals involved in the consideration, testing, evaluation or
presentation of the Product or its ancillary Products ("Customer List")

(f) In case of termination of this Agreement by Licensor, Licensee, at Licensor's request, shall
continue to faithfully and properly service its' existing customers for the full 180 day period prior
to termination. In such event, both Parties covenant and agree that neither they, nor their
agents, manufacturer's Representatives, sales personnel, technical support personnel,
marketing or any other related staff will engage in any direct or indirect action of marketing,
servicing, supporting and maintaining any customer relationship, Product delivery or Product/
Technical support needs of said customer or potential customer, as the case may be, nor shall
either Party engage in any activity that disparages or creates a negative impression of any sort
with any customer or potential customer concerning the other Party or the Products being used,
tested, qualified, acquired, purchased or otherwise evaluated by the customer or potential
customer. Such covenant and promise by each Party shall include the integrity of the other
Party, any material information about the position, condition, size, capabilities, or any of the
other Party's general business information.

15.    Miscellaneous.

(a) In the event that any provision of this Agreement shall be held invalid or unenforceable for
any reason, such invalidity or unenforceability shall not affect any other provision of this
Agreement, and the parties shall negotiate in good faith to modify the Agreement to preserve (to
the extent possible) their original intent. If the parties fail to reach a modified agreement within
one (1) month after the relevant provision is held invalid or unenforceable, then the dispute shall
be resolved in accordance with the dispute resolution procedures set forth in Section 11 above.

(b) All headings are for convenience only and shall not affect the meaning of any provision of
this Agreement.

(c) Any failure to enforce any of the provisions of this Agreement or to require at any time
performance of any of the obligations hereof, shall in no way affect the validity of this Agreement
or any part thereof, or the right thereafter to enforce each and every such provision.

(d) No party has relied on any representation or warranty of any kind in entering into this
Agreement, or as an inducement to enter into this Agreement, except for those representations
and warranties expressly set forth herein.

(e) All rights and licenses granted pursuant to any section of this Agreement are, and will
otherwise be, for purposes of Section 365(n) of the U.S. Bankruptcy Code and/or any similar or
comparable section of the U.S. Bankruptcy Code (as such sections may be modified, amended,
replaced, or renumbered from time to time), executory licenses of rights to "intellectual
property," as defined under Section 101 (35A) of the U.S. Bankruptcy Code and/or any similar
or comparable section of the U.S. Bankruptcy Code (as such sections may be modified,
amended, replaced, or renumbered from time to time). The parties will retain and may fully
exercise all of their respective rights and elections under the U.S. Bankruptcy Code.
Accordingly, the licensee of such rights shall retain and may fully exercise all of its rights and
elections under the U.S. Bankruptcy Code. Upon the commencement of bankruptcy
proceedings by or against Licensor under the U.S. Bankruptcy Code, the Licensee shall be
entitled to retain all of its license rights and use rights granted under this Agreement.

(f) Purchase Option:

         (f)(i) In the event that Licensor, during the License Period, desires to sell and has
received a bona fide offer in writing from an unaffiliated third party to buy all or substantially all
of the assets of Licensor, or the assets directly related to the Products, Technology, Know-How
and Patent Rights (as defined in Article 1 "Definitions" of this Agreement), Licensor shall first
notify Licensee in writing of the proposed sale ("(f)(i) Offer Notice"). Each (f)(i) Offer Notice shall
contain all material terms of the proposed sale, including, without limitation, a copy of the written
offer received, the purchase price ("(f)(i) Offer Price") and terms of payment, the date and place
of the proposed sale, and any other material terms. Licensee shall have an option for a period
of sixty (60) days from the date the (f)(i) Offer Notice is received to elect to purchase all or
substantially all of the assets of Licensor or assets of Licensor's business as directly related to
the Products of this Agreement as detailed herein in Section 15(f)(i) at a price discounted by
17.5% of the (f)(i) Offer Price and subject to the same material terms and conditions as
described in the (f)(i) Offer Notice (or terms and conditions as similar as reasonably possible).
Licensee may exercise such purchase option and, thereby, purchase all (or substantially all) of
the assets of Licensor as described and detailed herein in this Section 15(f) by notifying
Licensor in writing before expiration of such sixty (60) day period. If during the License Period,
an (f)(i) Offer Notice is presented to Licensee and Licensee declines to exercise its purchase
option, then Licensor shall have the obligation to purchase the Customer List at a price equal to
17.5% of that third party (f)(i) Offer Notice only at such time as the sale of assets is
consummated and within 30 days of final settlement of said sale .. In such case, the sale of the
Customer List to Licensor shall take place within 30 days of said settlement date ..

         (f)(ii) In the event that Licensor, during the License Period, desires to sell and has
received a bona fide offer in writing from an unaffiliated third party to buy assets of Licensor that
does not, directly or indirectly, related to the Products, Technology, Know-How and Patent
Rights (as defined in Article 1 of this Agreement), Licensor shall first notify Licensee in writing of
the proposed sale ("(f)(ii) Offer Notice"). Each (f)(ii) Offer Notice shall contain all material terms
of the proposed sale, including, without limitation, a copy of the written offer received, the
purchase price ("(f)(ii) Offer Price") and terms of payment, the date and place of the proposed
sale, and any other material terms. Licensee shall have an option for a period of sixty (60) days
from the date the (f)(ii) Offer Notice is received to elect to purchase said assets of Licensor or
assets of Licensor's business as detailed herein in Section 15(f)(ii) at the full (f)(ii) Offer Price
(i.e., no discount) and subject to the same material terms and conditions as described in the
(f)(ii) Offer Notice (or terms and conditions as similar as reasonably possible). Licensee may
exercise such purchase option and, thereby, purchase said assets of Licensor or assets of
Licensor's business as described and detailed herein in this Section 15(f)(ii) by notifying
Licensor in writing before expiration of such sixty (60) day period. If during the License Period,
an (f)(ii) Offer Notice is presented to Licensee and Licensee declines to exercise its purchase
option, then Licensor shall have no obligation to purchase the Customer List.

 (g) This Agreement may be executed in two or more counterparts, each of which shall be
deemed to constitute an original, but all of which together shall constitute one and the same
instrument.

(h) Each party acknowledges that information provided under this Agreement may be subject to
export and import restrictions, and any use or transfer of controlled information must be
authorized under those regulations. Each party agrees that it will not use, distribute, transfer, or
transmit the information of the other party in any products except in compliance with the laws
and regulations of the country from which the product and/or information furnished hereunder is
being exported and/or to which it is being imported. This obligation survives any termination of
this Agreement.

(i) This Agreement constitutes the entire understanding between the parties with respect to the
subject matter of this Agreement and merges all prior discussions between them relating
thereto. No amendment or modification of this Agreement shall be valid or binding on the
parties unless made in writing and signed on behalf of each of the parties by their respective
duly authorized officers or representatives.

U) Binding Nature. This Agreement shall be binding upon and inure to the benefit of the Parties
hereto and their respective successors and permitted assigns.

(k) Headings. Headings in this Agreement are for convenience only and shall not be used to
interpret or construe its provisions.

(I) Non-Waiver. No delay or failure by either party to exercise any right hereunder, and no
partial or singly exercise of any such right, shall constitute a waiver of that or any other right,
unless expressly provided herein.

(m) Time of Essence. Time is of the essence of this Agreement.

(n) Amendments. No amendments to this Agreement shall be valid unless they are in a writing
signed by the Parties.
IN WITNESS WHEREOF, the parties hereto have executed and this Agreement as of the date
first above written.




                                                          SOLVAY. USA INC.         I
                                                          By       ~A_             VI-½
Title: _   ___,_~-"---)'-'-P-~--'lf)'-'F,--'-/41_1 _ __   Title:   V   C:,   fvV   0   OU/.,(   J..1y__. fJ 11
Date: _ _ _'i_,_1/'._,,___'_o'--/,-'-J_.S_··_·_ _         Date:    5, 5, 15
                     i       7
                                        Exhibit A

                       [List of PPT Patents to be supplied by PPT]



1) U.S. Patent #7,381,690
2) U.S. Patent Application; Serial #12/586,507
3) PCT Applications related to (1) and (2) above
                                                   Exhibit B

                           [Quality, consistency and performance criteria]



1) LVSGel-Particle Quality
     a)   Quality of gel particles defined by:
              i.   Particle Size Distribution curve using Laser Diffraction Analyzer (Coulter LS-230 or LS-320) as
                   compared to standard material.
             ii.   Level of water contained in gel-paste material that affects total solids content of gel-paste
                   and gel-particles to be used in LVS.
            iii.   Analytical determination of oxide level and hydroxide level of gel-particles. Ratio must
                   match or be superior to standard material.
            iv.    Contamination. No visible or hidden contamination caused by external material or extra
                   solids added to gel-particles or gel-paste
            v.     Visual inspection: Dried or partially dried gel-paste is unacceptable. Water level in paste
                   must match or be within +2 -4% of that for standard material
           vi.     Packaging of Gel-Paste: Must be double bagged and completely sealed on arrival.
                   Otherwise, dried surface particles may form, compromising integrity of gel-particles within.
           vii.    Gel -particle resistance to shear. Gel-particles properly prepared must be resistant to shear
                   forces present in saw operations. High shear mixing followed by PDC analysis confirms shear
                   resistance vs. that of standard material.
          viii.    Etc.
     b)   Gel Particle Consistency
             i.    Gel-Particle Consistency is determined by measuring quality requirements listed above for a
                   minimum of at least 3 separate lots of production scale lots of gel-paste; preferably 4 lots at
                   the discretion of PPT.
            ii.    Deviation of more than that of standard material between lots may disqualify supplier's gel-
                   paste material.
           iii.    Ability to supply material in quantities needed on a consistent basis by supplier is an
                   additional criterion for consistency.
           iv.     Supplier must be ISO -9001-2000 or better certified as a tangible show of product
                   production consistency. GMP certification is preferred.
            v.     Etc.
     c)   Gel - Particle Performance:
              i.   Gel-particles must pass PPT standard "Soft-Settle" testing sequence with at least equal or
                   superior results than those of standard material at all dilution levels.
            ii.    Slurry settling rates of LVS made with supplier's gel-particles must be equal or slower than
                   that for standard material at the same dilution level.
                                                                                                                     0
                                                                                                                     N
           iii.    There must be no or small variations in slurry viscosity between standard material and                "-'
                                                                                                                         00

                                                                                                                     "'"'
       supplier's material at various dilution levels.
 iv.   Gel-Material as "LVS" must not show any adverse suspension characteristics at close to
       freezing temperatures. No suspension expectations exist once freezing occurs.
 v.    LVS material must rinse from wafer surfaces without remaining residue using standard
       rinsing techniques at PPT (i.e.; PPT 3-bath rinse station).
vi.    Settling of gel-particles in LVS suspension carrier must not be higher than that of standard
       material.
vii.   Etc.
         Exhibit- C
(Reciprocal Confidentiality Agreement)




             Sohtay NDA. pdf
                                             Exhibit- D

                       (PRODUCT WARNING AND DISCLAIMER)



                        PRODUCT WARNING AND DISCLAIMER

WARNING: The reaction between Silicon particles and/or Silicon and Water is known to
produce Hydrogen Gas {"H2"}. The LVS and SCA compositions ("Products"} are water-based. The
use of this Product series to slice, grind, lap, rinse, clean or cut Silicon ingots or bricks will produce
Silicon "kerf" or small Silicon particles. When these particles are mixed with, stored together with,
or otherwise come in contact with the LVS and/or SCA aqueous products, Hydrogen Gas may be
produced. H2 is dangerous and can be highly flammable and/or explosive under certain
conditions.

Warranty Disclaimer: In addition to highlighting the inherent danger of H2 production from use,
testing, employing, or implementation of the LVS Products or other aqueous based ancillary rinse
aids (i.e.; SCA product series) with silicon slicing, this document contains safety and Product use
information, suggested procedures, use limitations, safety recommendations, H2 gas
remediation suggestions, recommended conditions for safe use, and suggestions for potential
equipment designs. This information is being offered for the "end- user's" evaluation only. As
such, it is the sole responsibility and duty of the "end - user"/ Customer to fully investigate and
develop ALL the safety precautions, procedures, equipment, tools and facilities necessary for the
safe use and implementation of the LVS / SCA water based carriers/ rinses with Silicon or with
any other metal or semi-metal that may similarly produce dangerous, toxic, or flammable by-
products as a result of exposure to or combination with the LVS / SCA aqueous systems. The
information provided by PPT Research Inc. ("PPT") represents information and data gathered
from test results and other available sources. PPT represents that this information is accurate
only to the best of PPT's information and belief based on limited testing under specific
circumstances, and PPT makes no representation or warranty that the information is complete
or that it will be applicable to "end- user's" particular application for the LVS / SCA Products.
The information is intended only as an initial guideline and it is being offered "as-is" without
further representation or warranty as to its accuracy, completeness or applicability to "end -
user's"/ Customer's actual or intended use. Customer/ "end - user" acknowledges,
understands and agrees that it is anticipated that Customer/end-user will conduct its own tests
and investigations as to the proper safety and appropriate use and application ofthe LVS / SCA
Products and Customer/ end-user agrees to release and hold PPT, its officers, directors,
employees and representatives harmless from and against any claims, losses or damages relating
to any failure to warn or relating to Customer's reliance on the information provided.

By choosing to acquire or accept the LVS / SCA Products, Customer/ end-user acknowledges,
understands and agrees that it is purchasing or acquiring the Products in their current "as-
designed" and "as-is" condition as described in the SDS or MSDS for said Products, which are
delivered without the presence of or any exposure to any mentioned metals or semi-metals,
which may cause reaction with Products.

PPT, its officers, directors, employees, and representatives make no warranties, and to the
extent legally permissible, expressly disclaim any and all warranties, whether oral or written,
whether express or implied, and whether arising out of statute, custom, usage, trade or
otherwise; including without limitation, any warranty concerning the design, safety, application,
merchantability or fitness of the LVS Products for any particular purpose or use.

Release and Indemnity: _By accepting, opening, using, handling, testing, mixing, transferring,
storing, disposing or otherwise employing the LVS / SCA Products, resulting in exposure, use or
process that creates contact between the LVS / SCA Products and Silicon and/or Silicon particles
or any other such metal or semi-metal that may be reactive with water or water solutions,
Customer/end-user acknowledges and agrees that PPT shall not be held responsible or otherwise
liable in any manner whatsoever to either to Customer/end-user, to any end-user supplied by
Customer, or to any other third party, for any losses or damages related to the Products, their
use, testing, employment, handling or processing.

Further, by accepting, opening, using, handling, testing, mixing, transferring, storing, disposing
or otherwise employing the LVS / SCA Products, resulting in exposure, use or process that creates
contact between the LVS / SCA Products and Silicon and/or Silicon particles or any other such
metal or semi-metal that may be reactive with water or water solutions, Customer/end-user
further agrees to release, indemnify defend and hold PPT harmless, from, for and/or against any
and all claims, losses, fines, costs, fees, including reasonable attorney's fees, or other damages,
whether to property or to persons, including serious bodily injury or death, that may arise out of,
relate to, result from, or which may otherwise be attributed to Customer's/ end-user's use,
misuse, employment of, testing, shipping, storage, collection, mixing, dilution, modification, or
disposal of the LVS products.
